Citation Nr: 1700693	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from December 1950 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, that denied the benefit sought on appeal.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an August 2015 decision, the Board denied an increased evaluation for ulnar neuropathy of the right upper extremity.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in August 2016.  By order dated in that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion recounts that the Board's August 2015 decision found that the Veteran had a "very significant" upper extremity tremor that was not attributable to his service-connected ulnar nerve neuropathy.  In doing so, the Board relied on an April 2015 private medical report.  

The Joint Motion notes that the April 2015 medical examiner appeared to indicate that an MRI would provide valuable information on the medical question raised by Veteran's claim.  He expressed surprise that one was unavailable, and, critically, he qualified his conclusion and his agreement with a prior medical opinion that the Veteran's tremor was independent of his service-connected disability, noting that they were based on his being "pressed" to provide an opinion in the absence of this additional valuable information.  The Joint Motion relates that this language tends to suggest qualification and equivocation on the part of the April 2015 examiner, and plainly impacts upon the probative value of that opinion. 

The Joint Motion points out that the Board relied on the April 2015 medical opinion without an explanation as to how it found the opinion to be probative, despite the equivocal language employed by the examiner in stating the opinion.  As a result, the Board erred by providing an inadequate statement of reasons or bases, warranting remand.  See generally Allday v. Brown, 7 Vet.App. 517, 527 (1995).

The April 2015 opinion provider appeared to have found the lack of MRI testing to be important.  As it is unclear whether another examiner may have been able to provide an opinion without MRI testing, the Board finds that the proper adjudication of the claim requires an additional medical opinion, based on another examination that includes an MRI, is such is determined necessary by the examiner. See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected ulnar neuropathy of the right upper extremity.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected ulnar nerve neuropathy.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

All indicated tests should be performed, including an MRI to determine whether the Veteran's upper extremity tremor is attributable to his service-connected ulnar nerve neuropathy.  If the examiner finds that an MRI is not necessary for this purpose, the examiner must fully explain why this is the case.  

2.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




